Citation Nr: 0601288	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-34 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for fibromyalgia, and 
if so, whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Although the RO determined that new and material evidence had 
been submitted to reopen the appellant's claim for service 
connection for low back disability, the Board must determine 
on its own whether new and material evidence has been 
submitted to reopen this claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).


FINDING OF FACT

The evidence received since the unappealed rating decision of 
September 2002 denying service connection for fibromyalgia 
includes evidence that is not duplicative or cumulative of 
the evidence previously of record or is sufficient to raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim seeking service connection for 
fibromyalgia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim to reopen a 
previously denied claim of entitlement to service connection 
for fibromyalgia.  Therefore, no further development with 
respect to this matter is required under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) or the regulations 
implementing it.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans Claims (Court) has subsequently held 
that the Justus credibility rule is not "boundless or blind;" 
if the newly submitted evidence is "inherently false or 
untrue," the Justus credibility rule does not apply.  Duran 
v. Brown, 7 Vet. App. 216 (1994).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses.  
A veteran needs to show (1) that he is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that 
have become manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a) (2005).  Manifestations of an undiagnosed illness or 
multisymptom illness include, but are not limited to, 
fatigue, headache, muscle pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, or abnormal weight loss.  
38 C.F.R. § 3.317(b).  The disabilities for which 
compensation has been authorized has been expanded to include 
medically unexplained chronic multisymptom illness, such as 
chronic fatigue syndrome.  38 C.F.R. § 3.317(a)(2)(i).  

On March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended. 38 U.S.C.A. §§ 1117, 1118 (West 2002). Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B) (West 2002). 


Analysis

The veteran claims his fibromyalgia is due to his military 
service during the Gulf War.  Service connection for 
fibromyalgia was denied by an unappealed rating decision in 
September 2002.  The RO denied the claim as there was no 
evidence of fibromyalgia in service.  The evidence then of 
record included reports of several VA examinations conducted 
in June and July 2002.  At his June 27, 2002, examination the 
veteran was diagnosed with probable fibromyalgia and the 
examiner opined it was "probably unrelated to Gulf War 
Service."  

The veteran's claim to reopen was received in September 2003.  
VA received records from the VA Health Care System in 
Pittsburgh, Pennsylvania showing a diagnosis of fibromyalgia 
in January 2003.  At that time, the examiner noted the 
veteran reported having fibromyalgia since December 1990 with 
"joint pain pretty much all over his body."  Similar 
comments were made to VA examiners in July and September 
2002, when the veteran reported aches and pain since 
returning from the Gulf eleven years prior.  At his VA 
examination in March 2004 the veteran was diagnosed with 
post-traumatic fibromyalgia, however, the examiner gave no 
opinion as to its etiology.  

The medical evidence added to the record since the unappealed 
rating decision in September 2002 is both new and material.  
It is not cumulative or redundant of the evidence previously 
of record and it relates to an unestablished fact necessary 
to substantiate the claim, specifically, it establishes a 
diagnosis of fibromyalgia.  When the veteran's original claim 
was denied, he had only been diagnosed with probable 
fibromyalgia.  Moreover, since this evidence shows the 
presence of fibromyalgia within the presumptive period, it is 
sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
veteran's claim for service connection for fibromyalgia is 
warranted.




ORDER

Having determined that new and material evidence has been 
received, reopening of the claim for entitlement to service 
connection for fibromyalgia is granted.


REMAND

At the veteran's March 2004 VA examination, he was diagnosed 
with post-traumatic fibromyalgia.  However, the examination 
focused on his right knee and low back disabilities for which 
he was service-connected in 1992.  The examiner gave no 
opinion as to the etiology of the veteran's fibromyalgia 
other than to say it was "post-traumatic."  The examiner 
did not identify any particular traumatic event that would 
cause the fibromyalgia.  Moreover, the examination report 
reflects that the claims folder was not made available to the 
examiner for review.  Therefore, the Board finds that a new 
examination is necessary.  

Accordingly, this appeal is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any fibromyalgia 
present.  Any indicated studies should be 
performed.  The claims folder and a copy 
of this REMAND must be provided to and 
reviewed by the examiner.  A diagnosis of 
fibromyalgia should be confirmed or ruled 
out.  If fibromyalgia is not diagnosed, 
the examiner should explain why the 
veteran does not meet the criteria for 
this diagnosis.  If the disorder is 
diagnosed, the elements supporting the 
diagnosis should be identified and the 
examiner should provide an opinion 
concerning its etiology, to include 
whether there is a 50 percent or better 
probability that it is etiologically 
related to the veteran's military 
service.  The rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


